NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



VITO PAUL CITO III,                            )
                                               )
             Appellant,                        )
                                               )
v.                                             )      Case No. 2D18-2812
                                               )
STATE OF FLORIDA,                              )
                                               )
             Appellee.                         )
                                               )

Opinion filed May 8, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Pasco
County; Kimberly Campbell, Judge.


PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and SMITH, JJ., Concur.